          Case 1:19-cv-10446-NRB Document 12 Filed 01/13/21 Page 1 of 1


                        l(afl{o Schnitzer, LLP
                                        Counselors at Law
                                      7 Hugh J. Grant Circle
                                     Bronx, ew York I 0462
NEIL R. KAFKO                                                          Tel. (718) 319-8902
HOWARD B. SCHNITZER                                                    Fax (718) 3 19-8915

January 12, 2021
                                                         Application granted.
Via ECFonly
Hon.Naomi Reice Buchwald
U..District Court, Southern District
500 Pearl treet                                          Dated: New York, New York
New York, NY 10007-1312                                         January 13, 2021

          RE:    Kry tal Robert v Jeffrey Cloidt
                 Date of Los : 5/1/2018
                 Docket no.: 1:19-cv-10446-NRB

Dear Hon.Judge Buchwald:

      We represent the plaintiff, Krystal Roberts, in the above referenced matter.

      All discovery is complete except for the following item:

      •   Plaintiffs final evaluation from her treating physician, which is scheduled for
          today, January 12, 2021.

   The parties request to extend for an additional thirty (30) days to be able to conclude
Rule 26 Expert Disclosure(s).

      Thank you for your time and consideration to this matter.

Respectfully submitted,
KAFKO SCHNI Z R, LLP
?low��-           �e;i,


Howard B. clmitzer
HBS/vr

cc:       Via ECF only
          Kelly, Rode & Kelly, LLP
          Attorneys for Defendant
          330 Old Country Road, Suite 305, Mineola,     Y 1150 l
          Tel (516) 739-0400
          File#: HMW/JSW 159620/740
          Attn: John S. Meade IV, Esq.
           -mail: jsmeade@krklaw.com

                                                                                     Pagel of l
